

Exhibit 10.5
Execution Version
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and among the Assignor
identified in item 1 below (the “Assignor”), the Assignee identified in item 2
below (the “Assignee”) and each of the Loan Parties to the Credit Agreement
identified below (the “Credit Agreement”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Lender as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount
identified below of all of such outstanding rights and obligations of the
Assignor in respect of the Commitments and Loans identified below and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). For the
avoidance of doubt, all rights, title and interest to the Warrant shall be
excluded from the Assigned Interest. Each such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor. The benefit
of each Security Document shall be maintained in favor of the Assignee.
1.
Assignor:    CB CA SPV, LLC

2.
Assignee:    FBC Holdings S.A R.L.

3.
Assignee Status:

The Assignee is a Lender                 Yes  ☐  No  ☒
The Assignee is an Affiliate of a Lender             Yes  ☐  No  ☒
The Assignee is a Borrower, or an Affiliate or Subsidiary of a Borrower    Yes 
☐ No  ☒


4.
Borrowers:    Overland Storage, Inc. and Tandberg Data GmbH





--------------------------------------------------------------------------------




5.
Credit Agreement: Credit Agreement, dated as of April 6, 2016, by and among
Overland Storage, Inc. and Tandberg Data GmbH, as borrowers, CB CA SPV, LLC (as
successor to Opus Bank), as lender and each of the other parties party thereto
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”).

6.
Assigned Interest:

Assignor
Assignee
Purchase
Amount
Type of
Debt
Facility
CB CA SPV, LLC
FBC Holdings S.A. R.L.
$10,363,900.35
Term Loans
Term loan facility
CB CA SPV, LLC
FBC Holdings S.A. R.L.
$8,195,017.72
Revolving Loans
Revolving credit facility



7.
Agreement Date / Effective Date:

Agreement Date: August 15, 2018
Effective Date:    August 16, 2018
8.
Release by Loan Parties; Covenant not to Sue; Cancellation of Warrant:

Effective on the Effective Date, each Loan Party, for itself and on behalf of
its successors, assigns, officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges each of Assignor and Assignee,
each of its respective Affiliates, and each of their respective successors in
title, past, present and future officers, directors, employees, limited
partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents, Consultant and other professionals and all other
persons and entities to whom Assignor or Assignee would be liable if such
persons or entities were found to be liable to any Loan Party (each a “Releasee”
and collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseeen, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Loan Party ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents; provided, that the
releases set forth in this paragraph shall not release any Releasee from its
duties and obligations, if any, from and after the date hereof that are set
forth in the Credit Agreement, any Loan Document, or this Assignment and
Acceptance. As to each and every Claim released hereunder, each Loan Party
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised, specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:




--------------------------------------------------------------------------------




“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law of
any applicable jurisdiction, if any, pertaining to general releases after having
been advised by its legal counsel with respect thereto.


Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. This release
shall be and remain in full force and effect notwithstanding the discovery by
any Loan Party after the date hereof (i) of any new or additional Claim against
any Releasee, (ii) of any new or additional facts in any way relating to this
release, (iii) that any fact relied upon by it was incorrect, or (iv) that any
representation or warranty made by any Releasee was untrue or that any Releasee
concealed any fact, circumstance or claim relevant to any Loan Party’s execution
of this release. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.


Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
(i) none of the provisions of the above release shall be construed as or
constitute an admission of any liability on the part of any Releasee; (ii) it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to this Section 8; and (iii) any attempt to assert a Claim
barred by the provisions of this Section 8 shall subject it to the provisions of
applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action. Each Loan Party further agrees
that it shall not dispute the validity or enforceability of the Credit Agreement
or any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Lender’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If any Loan
Party or any Person acting for or on behalf of, or claiming through it, violate
the foregoing covenant, such Loan Party, agrees to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by such Releasee as a result of such
violation. In agreeing to the foregoing release, each Loan Party expressly
disclaims any reliance on any representations or warranties, acts or omissions
by any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the above release do not depend in any way on any such
representations or warranties, acts or omissions or the accuracy, completeness
or validity thereof.
The Loan Parties and the Assignor agree that with effect on and from the
Effective Date, the Warrant be and hereby is cancelled and terminated and is of
no further force and effect and the Assignor shall promptly return the original
certificate in respect of such Warrant to Overland Storage Inc.
The provisions of this Section 8 shall survive the termination of this
Assignment and Acceptance and the other Loan Documents and the payment in full
of the Obligations.
[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------





The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR


CB CA SPV, LLC


By: /s/ Morris Beyda                
Name:    Morris Beyda
Title: Partner and COO








[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------





ASSIGNEE


FBC HOLDINGS S.A R.L.


By /s/Johannes A. van den berg and
    Paul van den Belt
Name:  Trustemoore Luxembourg S.A.
Title:  Manager A




By: /s/ Jennifer Pulick
Name:  Cyrus Capital Partner, LP
Title:  Manager B










[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------





Consented to:
OVERLAND STORAGE, INC., as a Borrower



By:    /s/ Kurt Kalbfleisch            
Name: Kurt Kalbfleisch
Title: SVP and CFO


TANDBERG DATA GMBH, as a Borrower


By:    /s/ Kurt Kalbfleisch            
Name: Kurt Kalbfleisch
Title: Geschaftsfuhrer




[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------





GUARANTORS:
OVERLAND STORAGE, INC., as a Guarantor




By: /s/ Kurt Kalbfleisch       
Name: Kurt Kalbfleisch
Title: SVP and CFO


SPHERE 3D CORP., as a Guarantor




By: /s/ Kurt Kalbfleisch       
Name: Kurt Kalbfleisch
Title: SVP and CFO


SPHERE 3D INC., as a Guarantor




By: /s/ Kurt Kalbfleisch       
Name: Kurt Kalbfleisch
Title: SVP, CFO, and Secretary


V3 SYSTEMS HOLDINGS, INC., as a Guarantor




By: /s/ Kurt Kalbfleisch       
Name: Kurt Kalbfleisch
Title: Secretary and CFO


OVERLAND TECHNOLOGIES LUXEMBOURG S.À R.L., as a Guarantor




By: /s/ Kurt Kalbfleisch       
Name: Kurt Kalbfleisch
Title: Manager


TANDBERG DATA HOLDINGS S.À R.L., as a Guarantor




By: /s/ Kurt Kalbfleisch       
Name: Kurt Kalbfleisch
Title: Geschaftsfuhrer









[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document and (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04(a) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.04(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has (x) received a copy of the Credit Agreement and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 of the Credit
Agreement, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest and (y) attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (v) it is not a Borrower or an Affiliate or Subsidiary of a
Borrower; and (b) agrees that (i) it will, independently and without reliance
upon the Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.     General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of California.







